In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-1839

BERNADINE E. MATTHEWS,
                                                  Plaintiff-Appellant,

                                  v.


WAUKESHA COUNTY, et al.,
                                               Defendants-Appellees.

         Appeal from the United States District Court for the
                    Eastern District of Wisconsin.
         No. 2:10-cv-00440-RTR — Rudolph T. Randa, Judge.


     ARGUED JANUARY 15, 2014 — DECIDED JULY 22, 2014


   Before FLAUM, EASTERBROOK, and ROVNER, Circuit Judges.

    ROVNER, Circuit Judge. In January 2006, Bernadine
Matthews submitted an application to Waukesha County for
two open positions—Economic Support Specialist (“Special-
ist”) and Economic Support Supervisor (“Supervisor”). She
was unsuccessful in her efforts to secure either position, and
filed a suit in federal court alleging that she was discriminated
against on the basis of race when she was not hired, in viola-
2                                                     No. 13-1839

tion of Title VII, 42 U.S.C. § 1981, and 42 U.S.C. § 1983.
Matthews dismissed her claim related to the Supervisor
position, and therefore this appeal concerns only her allega-
tions of race discrimination relating to the Specialist position.
The district court granted the defendants’ motion for summary
judgment, and Matthews appeals that determination.
    Because this is an appeal from a grant of summary judg-
ment in favor of the defendants, we will consider the facts in
the light most favorable to Matthews, resolving all evidentiary
conflicts in her favor and according her the benefit of all
reasonable inferences that may be drawn from the record.
O’Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7thCir. 2011).
Except where indicated, the following facts are undisputed and
largely are culled directly from the Plaintiff’s Response to
Defendants’ Proposed Statement of Undisputed Facts. Those
undisputed facts reveal that summary judgment was appropri-
ate.
    Included in the job description for the position of Specialist
at Waukesha County is that the person must work with and
evaluate specific public and economic assistance programs
including FoodShare, Medical Assistance, Child Care, Child
Support, and W-2. The Specialist at Waukesha County is
responsible for conducting eligibility determinations as to
public and economic assistance programs and working with
individuals and families with minor children to evaluate,
calculate and determine eligibility for such programs. The new
employee would be under the supervision of Economic
Support Supervisor Luann Page and therefore Page was the
one responsible for coordinating the hiring process and
ultimately making the decision as to whom to hire. The
No. 13-1839                                                     3

position was posted and advertised by Human Resources
Assistant Debbie Rapp, who was responsible for seasonal job
openings and entry-level positions which included the Special-
ist position. Rapp engaged in the initial screening of the
applications to determine if the applicants possessed the
minimum qualifications of the position. The advertisement for
the Specialist position affirmatively requested no resumes, but
a resume was required for application for the Supervisor
position.
    Matthews submitted an application for the Specialist
position, and submitted a resume as well because she also
sought to be considered for an open Supervisor position. The
cover letter and resume submitted for the Supervisor position
would have been forwarded to Senior Human Resources
Analyst Renee Gage and would not have been seen by Rapp,
who handled only the applications for the Specialist position.
Matthews also voluntarily chose to complete a separate,
optional, Affirmative Action Program form, which disclosed
her race as African-American. Pursuant to her duties, Rapp
examined Matthews’ application when it was submitted, and
determined that it did not reflect the minimum qualifications.
Accordingly, she wrote “No T & E,” signifying that the
application lacked evidence of the required training and
experience, and a rejection letter was sent informing Matthews
of that determination. The letter informed Matthews that she
could contact Rapp if she had additional information to bring
to Rapp’s attention. Matthews then contacted Waukesha
County and spoke with Rapp inquiring as to why she did not
qualify for the Specialist position. In the course of that conver-
sation, Matthews provided additional information and
4                                                    No. 13-1839

explanation about her work experience. With the additional
information, Rapp placed Matthews on “hold” and consulted
with Gage, the Senior Human Resources Analyst.
    The parties do not agree as to what happened next.
Matthews contends that her application was never forwarded
to Page for consideration, but also argues in the alternative that
even if it was forwarded, the delay caused her application to be
essentially disregarded. The defendants, however, assert that
after Rapp consulted with Gage, it was determined that the
application met the requirements and the application was
forwarded to Page. Page testified in her deposition that she
received a call informing her that the application was being
forwarded and that she remembered receiving the application
because she had already scheduled some interviews and
thought that she might have to schedule another one. More-
over, Gage testified that she instructed Rapp to forward the
application to Page. Matthews has submitted no evidence
refuting that testimony. She asserts that Rapp informed her the
position had already been filled, but even if we credit that
statement for the purposes of this summary judgment motion,
it does not create a material issue of fact. Matthews has
identified nothing that creates a dispute as to Gage’s testimony
that she instructed Rapp to forward the application to Page
and Page’s testimony that she received the application,
reviewed it, and categorized it based on the information
contained in it. Moreover, Matthews acknowledges that when
she called Rapp concerning her rejection, Rapp discussed with
Gage whether her application met the requirements, which
contradicts an understanding that the position was filled.
Although Matthews is entitled to the benefit of reasonable
No. 13-1839                                                      5

inferences, that does not extend to inferences that are sup-
ported only by speculation or conjecture. Singer v. Raemisch,
593 F.3d 529, 533 (7th Cir. 2010). “Thus, we have explained that
the nonmoving party ‘must do more than raise some meta-
physical doubt as to the material facts; [she] must come
forward with specific facts showing that there is a genuine
issue for trial.’” Argyropoulos v. City of Alton, 539 F.3d 724, 732
(7th Cir. 2008), quoting Keri v. Bd. of Trs. of Purdue Univ., 458
F.3d 620, 628 (7th Cir.2006). The district court accordingly did
not err in determining that there was no dispute of fact as to
the issue of whether Matthews’ application was forwarded to
Page.
    The applications sent to Page did not include the Affirma-
tive Action Program form, and none of those involved in the
hiring process for that Specialist position had any information
as to the applicant’s race. It is undisputed that Page did not
know the race of the applicants when she evaluated the
applications, and that the interview selection process and
ultimate hiring decision were based upon finding the most
qualified individual for the position. Rapp did not participate
in the grouping of applications, the decision as to whom to
interview, or the decision as to whom to hire. Of the 42
African-American applicants (excluding Matthews), Rapp
determined that 34 met the minimum qualifications and
forwarded their applications to Page.
    Upon receiving the applications that met the minimum
training and experience requirements, Page sorted the applica-
tions into four categories based upon how extensive and recent
each applicant’s experience was and how relevant that experi-
ence was to the position. Category 1 included those who had
6                                                   No. 13-1839

recent work experience (lasting 1-2 years in the 2 years prior to
application) in determining eligibility for FoodShare, Medical
Assistance, and Child Care. Category 2 encompassed those
who had experience in the W2 program, Child Support, and
Child Care programs. In Group 3, Page placed those who had
recent experience working with clients in a county agency or
a community social work setting. Finally, Group 4 was
composed of those who had experience in interpreting pro-
gram policy and working with the public in the role of public
relations or similar experience.
    Matthews’ application reflected experience working 20
hours per week as a gate agent for Midwest Connect Airlines
from June 2003 to the present, full-time as a commercial service
representative for Wisconsin Gas Company from September
1980 until April 1999, and 20 hours per week as a pretrial
services representative from August 2001 until December 2001.
The duties attributed to her position at Wisconsin Gas included
negotiating payment plans, assisting low income families, and
verifying income. Although Matthews had experience working
with the public, she did not have experience with the particular
programs such as FoodShare, Medical Assistance, Child Care,
W-2, or Child Support as required for Groups 1 and 2, or
experience working with clients in a county agency or commu-
nity social setting as reflected in Group 3. Based upon that
experience, Page placed her in Group 4.
    Because Group 1 had the most directly relevant experience,
Page chose to interview applicants in Group 1 initially, and to
proceed to interviews with Group 2 applicants only if a
suitable candidate was not found in Group 1. In addition,
“courtesy interviews” were provided to three internal
No. 13-1839                                                    7

Waukesha County candidates without regard to their experi-
ence. A job offer was extended to Julie Vetter, who is white and
who was a candidate in Group 1 and not one of the courtesy
interviews. Vetter was hired based upon her approximately 7
years of recent and relevant work experience in California, first
at San Joaquin County Human Services Agency and then at
Calaveras Calworks and Human Service Agency, where she
determined eligibility for comparable public assistance
programs in California. Page therefore never proceeded to
interviews for applicants in Groups 2-4.
    A few months later, in April 2006, a second Specialist
position became vacant. Because of the close temporal proxim-
ity to the earlier process, Waukesha County chose to use the
pool of applicants from the January opening. Patricia McElroy-
Komppa (“Komppa”) was the Supervisor for the newly vacant
position, and she received and reviewed those applications to
determine interviews. In determining whom to interview,
Komppa looked for individuals who had previous experience
in determining eligibility for public assistance programs, and
focused on experience rather than education. She interviewed
some applicants from Groups 2 and 3, and ultimately hired
Princella Turner, an African-American, because she believed
that Turner was the most qualified for the position. Neither
Matthews nor anyone else in Group 4 received an interview for
that April 2006 opening.
    Matthews alleges that the hiring process was discrimina-
tory on the basis of race. The district court granted the defen-
dants’ motion for summary judgment, and Matthews appeals
that determination as well as the district court’s decision to
strike certain evidence.
8                                                    No. 13-1839

    We turn initially to the challenge to the district court’s
decision to strike evidence. The district court below faced
numerous evidentiary challenges preceding its summary
judgment determination, and discussed those challenges at
some length in an attempt to parse out the acceptable from the
objectionable. For instance, the defendants sought to include
evidence of Matthews’ 24-year litigation history aimed largely
at her prior employer Wisconsin Gas, including at least 4 race
discrimination complaints, 7 disability/handicap discrimination
complaints, 1 complaint of age discrimination, and 18 com-
plaints based on retaliation, harassment, unfair labor practices,
and other employment issues. That history included a repre-
sentation in a lawsuit a year after this complaint was filed that
she was on permanent medical restrictions limiting her to no
more than 20 hours of work weekly stemming from a neck
injury sustained in 1996. The district court refused to consider
the list of lawsuits, holding that they were irrelevant under
Federal Rule of Evidence 401. It rejected, however, Matthews’
motion to strike the representations as to medical restrictions
on her ability to work full-time, as those facts bore on
Matthews’ qualifications to work the full-time Specialist job.
    The district court addressed in a similar manner the defen-
dants’ myriad challenges to exhibits submitted by Matthews
which fell within the following categories: (1) newspaper
articles; (2) EEOC filings; (3) DOJ filings; (4) applications; (5)
interview notes; (6) depositions summaries; and (7) County
policies. Matthews challenges on appeal only the district
court’s decision to exclude consideration of the newspaper
clippings. Matthews asserts on appeal that the newspaper, the
County Beat, is published by Waukesha County, and therefore is
No. 13-1839                                                      9

an admission by a party opponent. Matthews then concludes
that the newspaper is not therefore hearsay. This argument
spans a mere three sentences. Matthews never identifies what
in the newspaper she seeks to admit, nor does she provide any
legal authority for the proposition that anything printed in a
county newspaper should be considered an admission by the
county in a subsequent lawsuit. It is not the province of the
appellate court to search the record in order to discover the
factual underpinnings of an argument, and we will not
consider arguments that are not supported by relevant law. See
Nelson v. Napolitano, 657 F.3d 586, 590 (7th Cir. 2011) (“Neither
the district court nor this court are obliged to research and
construct legal arguments for parties, especially when they are
represented by counsel.”) This argument is waived. Id.
    We turn then to the merits of the summary judgment
determination. Matthews argues that the district court improp-
erly granted summary judgment to Waukesha County (the
“County”) on her claim under Title VII because she established
a claim of race discrimination under both the direct and
indirect methods. See generally Andrews v. CBOCS West, Inc.,
743 F.3d 230, 234–35 (7th Cir. 2014) (setting forth the direct and
indirect methods of establishing discrimination under Title
VII). Matthews argues that the County discriminated against
her in failing to hire her for the position and also in eliminating
her from consideration based on her race. We will consider
these theories in turn.
    First, Matthews argues under the indirect method of
establishing a claim that she established a prima facie case by
demonstrating that: (1) she is African-American; (2) she
applied for and was qualified for the position; (3) she was
10                                                   No. 13-1839

rejected for that position; and (4) the employer filled that
position with a person not in her protected class. We can
assume for the purpose of this opinion that the prima facie
burden was met, but that of course does not end the inquiry.
The burden simply shifts at that point to the County to
articulate a legitimate, nondiscriminatory reason for its actions,
and it has done so here. Adams v. City of Indianapolis, 742 F.3d
720, 735 (7th Cir. 2014). The undisputed evidence in the record
demonstrates that the applicants were separated into four
groups based on the type of job experience they possessed,
with Group 1 comprising individuals with job experience that
was most directly related to the open position. Only individu-
als in Group 1 were interviewed, and the person hired was
from that group. Therefore, the County articulated a legiti-
mate, nondiscriminatory basis for its hiring decision.
    That shifts the burden back to Matthews to present evi-
dence that the stated reason was pretext for discrimination. Id.
She has failed to present evidence establishing a genuine issue
of fact as to pretext. Matthews does not even argue that those
categories are not directly related to the job duties for the open
position, or that the grouping was itself pretextual. In fact, in
her response to the defendants’ statement of undisputed facts
Matthews acknowledged that none of those involved in the
hiring process for that Specialist position—including
Page—knew the race of the applicants when evaluating and
grouping the applications, that the interview selection process
and ultimate hiring decision were based upon finding the most
qualified individual for the position, and that the four catego-
ries were based upon how extensive and recent each appli-
cant’s experience was and how relevant that experience was to
No. 13-1839                                                  11

the position. Those undisputed facts dictate that the nondis-
criminatory reason was not pretextual. Matthews’ arguments
to the contrary rely on unsupported—and at times
farcical—speculation. For instance, Matthews sets forth the
testimony from Page that when she saw that Matthews’
application had been forwarded her first thought as she
opened the envelope was that she might need to schedule
another interview. Matthews then concludes “[t]his proves that
Page thought Matthews should have been placed in Group 1.”
Appellant Brief at 25. That is not a reasonable inference from
the statement. Similarly, Matthews argues that Page could tell
the race of applicants based on their names and therefore out
of pure racial animus Page placed Matthews in Group 4. Id.
The “facts” identified to support that proposition do not even
marginally support it. Page testified that she did not know the
race of any of the applicants before grouping them, and
Matthews agreed that fact was undisputed. In her deposition,
Page was also asked if there are any names that she associated
more with African-Americans than non-African-Americans
and she merely responded: “possibly.” When then asked
specifically about particular names, she stated that she did not
necessarily associate any of those individual names more with
African-Americans. She subsequently was asked whether she
would associate Princella with somebody who was African-
American (Princella Turner was hired for the April 2006
position) and she again said “not necessarily,” then volunteer-
ing that the name “sounded southern.” From that colloquy,
Matthews argues that “[a] jury could conclude that ‘sounding
Southern’ meant that Page felt Turner would fit the stereotype
of the overly-accommodating African-American from the
12                                                    No. 13-1839

American South. From that, a jury could conclude that she
knew the race of several candidates. Her claims to be ignorant
of the races of the candidates are therefore simply false.” That
argument is unfounded, and is emblematic of the types of
inferences that Matthews repeatedly asks us to draw through-
out her briefs to this court. Those flights of fancy are precisely
the type of speculation and conjecture that we have repeatedly
deemed insufficient to avoid summary judgment. Singer, 593
F.3d at 533; Argyropoulos, 539 F.3d at 732; Keri, 458 F.3d at 628.
Matthews admitted as undisputed that Page did not know the
race of the applicants and that is dispositive here.
   She nevertheless maintains that even if that line of argu-
ment proves faulty, she can establish discrimination under the
indirect method on the related theory that her application was
not even considered or appropriately categorized because
Rapp refused to forward her application for evaluation while
forwarding that of similarly-situated white applicants.
Matthews contends that under this theory, the only element of
the prima facie case that is at issue is whether Matthews was
ever actually considered for the position. As evidence that
Matthews’ application was never actually forwarded to Page,
the decisionmaker in the hiring process, Matthews points to
her own (disputed) testimony that Rapp informed her on the
phone that the position had already been filled. Moreover,
Matthews asserts that even if the application was forwarded to
Page, the stigma and delay from the initial rejection prevented
Matthews from being fairly considered, resulting in Page
placing her in Group 4 despite Page’s belief that Matthews
should have been in Group 2 or 3. Those allegations are
insufficient to create a genuine issue of fact. First, as we stated
No. 13-1839                                                                13

earlier, even assuming that Matthews’ version is correct and
that Rapp informed her that the position was filled, that does
not cast doubt on the relevant issue which is whether the
application was forwarded. Matthews acknowledges that
when she spoke with Rapp concerning her application and
protested the initial rejection, Rapp consulted Gage. Gage in
turn testified that she informed Rapp that the application
satisfied the initial requirements and instructed her to forward
it for consideration. Page testified that she received a call
informing her that an additional application was being sent to
her, and that she then received Matthews’ application from
Human Resources. She testified that she then examined that
application and placed Matthews in Group 4. That uncontra-
dicted testimony establishes that the application was for-
warded. The alleged comment by Rapp to Matthews that the
position was filled, which Rapp disputes, even if taken as true
does not raise a reasonable inference that the application was
never forwarded. The comment does not address that matter,
and the testimony that is on point all indicates that the applica-
tion indeed was forwarded by Page. The district court properly
held that there was no genuine issue of fact as to whether the
application was forwarded, and therefore Matthews failed to
present a prima facie case under that theory.1
    The second assertion by Matthews is that even if her


1
  She similarly failed to establish a prima facie case of discrimination as to
the April 2006 position, because Turner who was hired for that position was
African-American and therefore Matthews cannot demonstrate that the
employer filled the position with a person who was not a member of the
protected class.
14                                                  No. 13-1839

application was forwarded to Page, it nevertheless was not
fairly considered because the initial rejection adversely
impacted it. Matthews contends that Page was impacted by her
knowledge that the application was initially deemed to lack the
requisite training and experience, and that the delay in
receiving the application caused Page to assign it to Group 4
without consideration. There is no factual support for this
argument. The undisputed evidence was that applications
were received by Page over time rather than in one batch. Page
testified that when she received Matthews’ application she was
prepared to schedule Matthews for an interview if warranted,
that she reviewed the application, and that based on the
experience listed therein she assigned Matthews to Group 4.
There is no evidence other than rank speculation that Page
refused to consider the application or that her examination of
it was adversely impacted by the timing of its submission to
her. Therefore, Matthews has failed to raise a genuine issue of
fact as to this claim.
    Second, Matthews contends that she has established her
Title VII claim of race discrimination under the direct method.
Under the direct method, Matthews must provide either direct
or circumstantial evidence of intentional racial discrimination.
Nichols v. Michigan City Plant Planning Dept., ___ F.3d ___, 2014
WL 2766776 at 7 (7th Cir. 2014); Montgomery v. American
Airlines, Inc., 626 F.3d 382, 393 (7th Cir. 2010). The undisputed
facts establish that the applicants were categorized into groups
based upon the degree to which their past experience was
related to the requirements of the open position, and that the
person sorting applicants into those groups was unaware of
the race of the applicants at the time that sorting occurred.
No. 13-1839                                                 15

Applicants in the highest group were interviewed first, and the
person hired was from that group. Matthews acknowledges,
then, that she was placed into Group 4 based on an analysis of
her experience by the hiring person who was unaware of her
race or the race of the other applicants. There is no evidence
whatsoever that the grouping process itself was a means of
discriminating based on race, and given the undisputed fact
that her race was unknown at the time, there is no evidence
here of intentional racial discrimination.
    Matthews’ nonetheless argues that she should succeed
under a “cat’s paw” theory that attributes Rapp’s improper
motives to Page. “In the law of employment discrimination, the
‘cat's paw’ theory can apply when a biased subordinate who
lacks decision-making power uses the formal decision-maker
‘as a dupe in a deliberate scheme to trigger a discriminatory
employment action.’” Smith v. Bray, 681 F.3d 888, 897 n.3 (7th
Cir. 2012), citing EEOC v. BCI Coca-Cola Bottling Co. Of Los
Angeles, 450 F.3d 476, 484 (10th Cir. 2006); Staub v. Proctor
Hospital, 131 S. Ct. 1186, 1192–93 (2011). Liability under that
theory can be imposed where a non-decision-making employee
with discriminatory animus provided factual information or
input that may have affected the adverse employment action.
Smith, 681 F.3d at 897. Here, Matthews asserts that Rapp
possessed such a discriminatory animus as indicated by her
false statement that the position had been filled, and also by
her action in forwarding applications from white employees
who lacked minimal qualifications. Matthews contends that
Rapp provided input that caused Page to place Matthews in
Group 4 and thus fail to consider her application. Once again,
this argument lacks support in the record. Setting aside
16                                                    No. 13-1839

whether there is any evidence whatsoever of discriminatory
animus by Rapp, this argument fails because there are no facts
indicating that Rapp provided any input to Page concerning
Matthews’ application, nor is there any evidence that the slight
delay in forwarding the application to Page had any impact on
the decision at all. There is no support for a cat’s paw theory
here.
    Finally, Matthews argues nonetheless that statistical
evidence provides evidence of intentional racial discrimination
by revealing a pattern and practice of discriminating against
African-Americans. There are numerous problems with this
approach. As an individual rather than a class action, we have
held that evidence of a pattern or practice can only be collateral
to evidence of specific discrimination against the plaintiff
herself, Gilty v. Village of Oak Park, 919 F.2d 1247, 1252 (7thCir.
1990), and Matthews lacks such evidence. Moreover, to
proceed with such a claim, Matthews would need to present
evidence indicating that racial discrimination was the em-
ployer’s standard operating procedure—the regular rather
than unusual practice. International Broth. Of Teamsters v. United
States, 431 U.S. 324, 336 (1977); Adams v. Ameritech Services, Inc.,
231 F.3d 414, 422 (7th Cir. 2000). Statistical evidence may be
helpful in establishing such a claim, but those statistical
comparisons must involve the proper “community” or group
when making the statistical comparison. Id. at 423; Hazelwood
School District v. United States, 433 U.S. 299, 308 (1977). For
instance, in Hazelwood the Supreme Court held that a statistical
comparison of the racial composition of Hazelwood’s teacher
work force to its student population “fundamentally miscon-
ceived the role of statistics in employment discrimination
No. 13-1839                                                    17

cases.” Id. The Court held that a proper comparison would be
between the racial composition of Hazelwood’s teaching staff
and that of the qualified public school teacher population in
the relevant labor market. Id. Here, the district court held that
Matthews’ statistical comparison was insufficient to raise a
claim of disparate pattern or practice, and we agree. Matthews
introduced the testimony of an expert comparing the African-
American representation of all of Waukesha County’s employ-
ees in 2005 to such representation among workers employed
by private sector organizations in the Milwaukee-Waukesha
Primary Metropolitan Statistical Area (PMSA) in 2005 in the
categories or Officials, Professionals, Technicians, Protective
Services, Office/Clerical, Skilled Craft and Service Mainte-
nance. She concluded that the County employed African-
Americans in numbers less than would be expected given their
representation among individuals working in that geograph-
ical area. The County’s expert criticized that focus, arguing that
the groups compared do not accurately reflect the groups who
are potential candidates for County employment based on
interest and qualifications. The County’s expert compared the
racial composition of those who applied for the County’s
Specialist position between 2005 and 2010, and those hired for
it, and concluded that the African-American applicants were
hired in numbers consistent with their representation in the
relevant applicant pool. Matthews claim is that the process of
evaluating the applications resulted in different treatment,
rather than that the process of recruiting applicants or accept-
ing applications was discriminatory, and the comparison
between applicants and those hired is a more narrowly-
tailored focus. The district court properly concluded that the
18                                                   No. 13-1839

probative value of Matthew’s statistical evidence was limited
because of its broad scope. See Johnson v. Transportation Agency,
Santa Clara County, Cal., 480 U.S. 616, 631–32 (1987) (compari-
son of the percentage of minorities in the employer’s work
force with those in the area labor market is appropriate when
analyzing jobs that require no special expertise but where a job
requires special training the comparison should be with those
in the labor force who possess the relevant qualifications.)
Moreover, as discussed above, Matthews lacks other evidence
indicating discrimination in the hiring process which could
bolster that statistical evidence. See Baylie v. Fed. Reserve Bank
of Chicago, 476 F.3d 522, 524 (7th Cir. 2007) (“data showing a
small increase in the probability of discrimination cannot by
itself get a plaintiff over the more-likely-than-not threshold; it
must be coupled with other evidence which does most of the
work.”) The district court properly held that summary judg-
ment was appropriate as to the Title VII claims.
    Matthews’ claim against Rapp under 42 U.S.C. § 1983 is
based upon the same facts as the Title VII claims, and fails for
the same reasons. Accordingly, the decision of the district court
is AFFIRMED.